En Juez Asociado Señor, Negrón Fernández
emitió la opinióii del tribunal.
' Rafael Fraticelli fue convicto por un jurado de un delito de asesinato en primer grado. Antes de serle dictada sen-tencia presentó una ‘‘ Moción sobre Nulidad de Veredicto y Solicitud de Nuevo Juicio”, fundada en que uno de los jura-dos que entendió en el proceso estaba incapacitado para actuar como tal por razón de su edad, ya que a la fecha en que se juramentó como miembro del jurado que habría de conocer de su causa, contaba más de 70 años, y que por lo tanto el veredicto rendido resultaba contrario a derecho.
Luego de una vista en que se practicó prueba documental y testifical tanto del acusado como de El Pueblo de Puerto .Rico, la corte inferior declaró sin lugar dicha moción, resol-viendo, como cuestión de hecho, que el jurado objeto de im-pugnación, de nombre Juan Orta Pérez, y no Juan Acisclo Orta Pérez como sostenía el acusado, no había cumplido los 70 años de edad a la fecha en que se celebró el juicio, y que el acusado había renunciado a atacar la competencia del jurado al aceptar la capacidad del mismo tanto al consti-tuirse el jurado como en la discusión de la moción sobre nulidad de veredicto y nuevo juicio; y, como cuestión de derecho, que el veredicto no era nulo por el fundamento adu-cido por el acusado de que un jurado no llenaba el requisito de edad exigido por la ley para actuar como tal.
De esa resolución apeló el acusado señalando tres como los errores cometidos por la corte inferior, a saber:
“(1) Al no resolver la moción planteada sobre nulidad de vere-dicto a pesar de la prueba sobre cuestiones de hecho presentadas por el acusado.
*310“(2) AI no tomar en consideración la situación de hechos plan-teada y aducida por el acusado y sostenida por cuestiones de derecho.
“(3) Al no decretar la nulidad del veredicto y el nuevo juicio solicitado. ’ ’
Creemos innecesario considerar separadamente cada nno de los errores apuntados. Al igual que los fiscales de la corte inferior, los de este Tribunal correctamente plantean la improcedencia de una moción de nuevo juicio fundada en la incompetencia de uno de los miembros del jurado para servir como tal. Convenimos con ellos, y aun cuando proceT dería la confirmación de la resolución apelada por los motivos en ella consignados, sin embargo, en vista de la ley y la jurisprudencia, debemos fundar la confirmación de la misma en (pie bajo el artículo 303 del Código de Enjuiciamiento Criminal — equivalente al 1181 del Código Penal de California— que enumera taxativamente los motivos por los cuales la corte sentenciadora está justificada en conceder un nuevo juicio(1) éste puede ser concedido únicamente por tales motivos y por ninguno otro. Pueblo v. Vega, 69 D.P.R. 406; People v. Amer (1907), 151 Cal. 303, 90 P. 698; People v. Skoff (1933), 131 Cal. App. 235, 21 P.2d 118; People v. Fry (1934), 137 Cal. App. 525, 31 P.2d 204; People v. Kingsbury (1945), 70 C.A.2d 128, 160 P.2d 587; 8 Cal. Jur., sec. 442, pág. 414.
 La carencia de cualquiera de los requisitos legales para ser jurado competente (Artículo 225 del Código de *311Enjuiciamiento Criminal) es nno de los fundamentos gene-rales para recusar individualmente a un jurado. La recusa-ción debe hacerse al presentarse el miembro del jurado, y antes de que se le tome juramento para entender en la causa, pero el tribunal puede, si para ello hubiere razón, permitir la recusación después del juramento pero antes de que el jurado se complete. Artículo 221 del Código de Enjuicia-miento Criminal. Cualquier objeción a la capacidad de un jurado debe deducirse antes de que sea definitivamente jura-mentado, y resulta tardía si se formula después del veredicto. Spivey v. United States, 109 F.2d 181, cert. den. 310 U.S. 631, 84 L. ed. 1401; Hollingsworth v. Duane, 4 U. S. 353, 1 L.ed. 864; Durham v. State, 188 S.W.2d 555, 160 A.L.R. 746; State v. Buttry, 90 P.2d 1026; People v. Duncan, 96 Pac. 414; People v. McFarlane, 71 Pac. 568, 61 L.R.A. 245; Anotación 116 A.L.R. 679.
 El acusado sostiene que, en su caso, la incompetencia del jurado hizo el veredicto “contrario a derecho”, y que por tal motivo procedía la concesión de un nuevo juicio bajo el inciso 6 del artículo 303 del Código de Enjuiciamiento Criminal.
La frase “contrario a derecho” como fundamento para conceder un nuevo juicio significa en contra de la ley apli-cable al caso, a la luz de la prueba sometida. No incluye el fundamento aducido por el acusado en cuanto a la incompe-*312téneia de un. miembro del jurado por.no reunir el requisito de edad. 8 Gal- Jur., seo. 445, pág. 419. En consecuencia, debemos declarar que la incompetencia de un jurado por ca-rencia de uno dedos requisitos fijados por el artículo 186 del Código de Enjuiciamiento Criminal, no es motivo para la concesión de un nuevo juicio y no puede plantearse por pri-mera vez a través de moción a ese fin, People v. McFarlane, supra; People v. Evans, 124 Cal. 206, 56 P. 1024; People v. O’Brien, 88 Cal. 483, 26 P. 362; People v. Samsels (1884), 66 Cal. 99, 4 P. 1061; 8 Cal. Jur., sec. 443, pág. 416, aun cuando tal incompetencia no fuera- conocida basta después del juicio. People v. Boren (1903), 139 Cal. 210, 72 P. 899; People v. Fair, 43 Cal. 137; People v. Duncan, supra; 8 Cal. Jur., sec. 443, pág. 416.

Por los fundamentos expuestos, procede confirmar la reso-lución apelada.


 "Artículo 303.—(Emmendado segvm la Ley de 12 de mareo de 1908, pág. 55.) — Cuando so hubiere dictado veredicto contra el acusado el tribunal podrá, al solicitarlo éste, conceder la celebración de nuevo juicio, pero sólo en los casos siguientes:
"1. Cuando el juicio se hubiere celebrado en ausencia del acusado y en la acusación se 18 imputare un delito muy gravo (felony).
“2. Cuando el jurado hubiere recibido otras pruebas fuera del tribunal además de las que resultaren de la inspección ocular.
“3. Cuando los miembros del jurado se hayan disgregado sin el consenti-miento del tribunal, después de haberse retirado para deliberar sobro su vere-dicto, o en el modo de conducirse hubieren cometido alguna falta que impi-diere resolver la causa de una manera correcta y concienzuda.
“4. Cuando el veredicto se hubiere obtenido por suerte o cualquier otro medio que no fuere una expresión verdadera de la opinión de todos los miem-bros del jurado.
*311“5. Cuando el tribunal hubiere erróneamente informado al jurado acerca de algún punto de derecho, o se hubiere equivocado en la decisión de alguna cuestión legal surgida durante la sustaneiaeión del juicio.
“6. Si el veredicto fuere contrario a derecho o a las pruebas.
“7. Si el acusado descubriere nuevas pruebas que pudieran favorecerlo, las cuales, a pesar de haber empleado la mayor actividad razonable, no le hubiera sido posible descubrir y aducir en la vista de la causa. Al solicitarse la cele-bración de un nuevo juicio basado en la existencia de nuevas pruebas, el acusado deberá presentar en la audiencia que se le conceda para sustentarlas, las declaraciones juradas de los testigos de quienes se espera la producción de las pruebas aludida,s, y si necesitare tiempo para producir dichas declaraciones juradas, el tribunal puede diferir el proveer al escrito en que se pida la cele-bración del nuevo juicio, por el tiempo que, dadas todas las circunstancias, estime razonable. ’ ’